Name: Commission Regulation (EEC) No 1392/86 of 6 may 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 126 / 10 Official Journal of the European Communities 13 . 5 . 86 COMISSION REGULATION (EEC) No 1392 / 86 of 6 May 1986 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC ) No 2750 / 75 ( ! ), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC) No 232 / 86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 3 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 4 ), as last amended by Regulation (EEC) No 3768 / 85 ( 5 ), and in particular Article 7 ( 5 ) thereof, Whereas , following the taking of a number of decisions on the allocation of food aid , the Commission has allocated to certain countries and beneficiary organizations 5 016 tonnes of skimmed-milk powder to be supplied fob , cif or free at destination ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 6 ), as last amended by Regulation (EEC) No 3826 / 85 ( 7 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC ) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 1 . ( 3 ) OJ No L 29 , 4 . 2 . 1986 , p. 3 . ( 4 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 5 ) OJ No L 362 , 31 . 12 . 1985 , p. 8 . ( 6 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 7 ) OJ No L 371 , 31 . 12 . 1985 , p. 1 . 13 . 5 . 86 Official Journal of the European Communities No L 126 / 11 ANNEX I Notice of invitation to tender (') Description of the lot A 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 15 November 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 250 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging Annex II 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation ( EEC ) No 1354 / 83 ( 4 ) ( 6 ) ( 8 ) No L 126 / 12 Official Journal of the European Communities 13 . 5 . 86 Description of the lot B 1 . Programme ( a ) legal basis ( b ) purpose 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 15 November 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 190 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation ( EEC ) No 1354 / 83 11 . Supplementary markings on the pack ­ aging Annex II 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 8 ) 13 . 5 . 86 No L 126 / 13Official Journal of the European Communities Description of the lot C D 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 15 November 1985 Euronaid  Cebemo 3 . Country of destination 4 . Stage and place of delivery Annex II fob 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 150 tonnes 110 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch Belgian 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 11 . Supplementary markings on the pack ­ aging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 Annex II 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 )( 6 )( 8 ) No L 126 / 14 Official Journal of the European Communities 13 . 5 . 86 Description of the lot E 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 15 November 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging Annex II 12 . Shipment period Before 15 July 1986 13 . Closing date for the submission of tenders 26 May 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 July 1986 (b ) closing date for the submission of tenders 9 June 1986 15 . Miscellaneous ( 4H 6 )( 8 ) 13 . 5 . 86 Official Journal of the European Communities No L 126 / 15 Description of the lot F 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 15 November 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 1 000 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency Community market 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging Annex II 12 . Shipment period Before 15 July 1986 13 . Closing date for the submission of tenders 26 May 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 July 1986 ( b ) closing date for the submission of tenders 9 June 1986 15 . Miscellaneous ( 4 )( 7 )( 8 ) No L 126 / 16 Official Journal of the European Communities 13 . 5 . 86 Description of the lot G 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Madagascar 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 210 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 October 1985 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'MADAGASCAR 0270100 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TOAMASINA' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 9 ) 13 . 5 . 86 Official Journal of the European Communities No L 126 / 17 Description of the lot H 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient ICRC 3 . Country of destination Chile 4 . Stage and place of delivery cif ValparaÃ ­so 5 . Representative of the recipient ( 2 ) ( 3 ) (Attn Mme Hock ) 6 . Total quantity 60 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging A red cross of 10 x 10 cm and : 'CHI-13 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / VALPARAISO' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous I hc costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 6 ) ( 9 ) No L 126 / 18 Official Journal of the European Communities 13 . 5 . 86 Description of the lot I 1 . Programme 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient LICROSS 3 . Country of destination Mali 4 . Stage and place of delivery Free at destination Gao-Ville 5 . Representative of the recipient ( 2 ) ( 3 )  5a . Consignee Delegation of the Red Cross Organization , Gao-Ville (Mali ) 6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging A red cross of 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE / POUR LA DISTRIBUTION GRATUITE / GAO-VILLE VIA LOMÃ ' 12 . Shipment period Before 15 July 1986 13 . Closing date for the submission of tenders 26 May 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 July 1986 ( b ) closing date for the submission of tenders 9 June 1986 15 . Miscellaneous ( 4 ) 13 . 5 . 86 Official Journal of the European Communities No L 126 / 19 Description of the lot K 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Botswana 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 194 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Irish 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the pack ­ aging 'BOTSWANA 0032403 / ACTION OF THE WORLD FOOD PROGRAMME / DURBAN IN TRANSIT TO BOTSWANA' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) No L 126 / 20 Official Journal of the European Communities 13 . 5 . 86 Description of the lot L 1 . Programme 1985 ( a ) legal basis Council Regulation ( EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Lebanon 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency United Kingdom 9 . Specific characteristics 10 . Packaging Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms 11 . Supplementary markings on the pack ­ aging 'LEBANON 0052401 / ACTION OF THE WORLD FOOD PROGRAMME / BEIRUT' 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders Before 30 June 1986 15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency , in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( s ) ( 9 ) 13 . 5 . 86 Official Journal of the European Communities No L 126 / 21 Description of the lot M 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 October 1985 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging A red point of at least 20 cm in diameter and : 'TANZANIA 0229802 / ACTION OF THE WORLD FOOD PROGRAMME / ZANZIBAR' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) ( 5 ) ( 9 ) ( 10 ) No L 126 / 22 Official Journal of the European Communities 13 . 5 . 86 Description of the lot N 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Djibouti 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 92 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'DJIBOUTI 0255101 / ACTION OF THE WORLD FOOD PROGRAMME / DJIBOUTI' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 9 ) 13 . 5 . 86 Official Journal of the European Communities No L 126 / 23 Description of the lot O P Q 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 6 May 1985 WFP Mozambique fob 1 . Programme ( a ) legal basis ( b) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 30 tonnes 40 tonnes40 tonnes Community market Belgian Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 'MOZAMBIQUE 0238202 / ACCÃ O DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' BEIRA' NACALA' Before 30 June 198612 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) No L 126 / 24 Official Journal of the European Communities 13 . 5 . 86 Description of the lot R 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient ICRC 3 . Country of destination Honduras 4 . Stage and place of delivery cif Puerto Cortes 5 . Representative of the recipient ( 2 ) ( 3 ) (Attn Mme Hock ) 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging A red cross 10 x 10 cm and : Ã ON-4 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / PUERTO CORTES' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) 13 . 5 . 86 Official Journal of the European Communities No L 126 / 25 Description of the lot S 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient ICRC 3 . Country of destination Nicaragua 4 . Stage and place of delivery cif Corinto 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 ( n ) 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 11 . Supplementary markings on the pack ­ aging A red cross of 10 x 10 cm and : 'NIC-137 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / CORINTO' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( «) ( 5 ) No L 126 / 26 Official Journal of the European Communities 13 . 5 . 86 Description of the lot T 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b) purpose Commission Decision of 10 December 1985 2 . Recipient 3 . Country of destination Peru 4 . Stage and place of delivery cif Callao (Lima ) 5 . Representative of the recipient M. HernÃ ¡n Gonzales F.D. , ONAA  220 Natalio Sanchez , 13Ã ¨me Ã ©tage Jesus Maria , Lima , Peru 6 . Total quantity 1 400 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS A Y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A PERU' 12 . Shipment period Before 15 July 1986 13 . Closing date for the submission of tenders 26 May 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 July 1986 ( b ) closing date for the submission of tenders 9 June 1986 15 . Miscellaneous ( 4 ) 13 . 5 . 86 Official Journal of the European Communities No L 126 / 27 Notes (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary without delay so as to determine the necessary shipping papers . ( 4 ) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 5 ) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk , coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infections / contagious disease during the 90 days prior to the processing . ( 6 ) Shipment to take place in containers of 20 ft ; conditions FCL / LCL shippers-count-load and stowage ( els ). ( 7 ) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see the third subparagraph of Article 11 ( 3 ) of Regulation (EEC ) No 1354 / 83 . ( 8 ) The supplier must send a copy of the original invoice to : M. H. Schutz BV Postbus 1438 Blaak 16 3000 BK Rotterdam , Netherlands ( 9 ) The successful tenderer shall give the beneficiaries' representative , at the time of delivery , a health certificate . ( 10 ) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover . ( n ) The milk , must have undergone ultra-high-temperature treatment ( 148 °C for three seconds ). A certificate to that effect is required . No L 126 / 28 Official Journal of the European Communities 13 . 5 . 86 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote ( en toneladas ) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total (em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 250 50 Caritas G Lebanon Lebanon / Caritas / 50468 / Beyrouth / Action of Caritas Germany / For free distribu ­ tion 90 SPF Lebanon Lebanon SPF / 53303 / Beyrouth / Action of SPF / For free distribution 40 SVP Lebanon Lebanon / SVP / 51300 / Beyrouth / Action of SVP / For free distribution 70 WCC Lebanon Lebanon / WCC / 50710 / Beyrouth / Action of WCC / For free distribution B 190 120 Protos Haiti Haiti / Protos / 51504 / Port au Prince / Action de Protos / Pour distribution gratuite 70 Caritas B Haiti Haiti / Caritas / 50228 / Port au Prince / Action de Caritas B / Pour distribution gratuite C 150 150 Caritas I Ghana Ghana / Caritas / 50619 / Accra via Tema / Action of Caritas I / For free distribution D 110 110 Caritas G India India / Caritas / 50469 / Madras / Action of Caritas Germany / For free distribution E 300 40 OPEM (AFSE ) Mozambique Mozambique / OPEM / 54203 / Matola via Maputo / AcÃ §Ã £o do OPEM / Destinado a distribuiÃ §Ã £o gratuita 260 Caritas N Tanzania Tanzania / Caritas / 50340 / Dar es Salaam / Action of Caritas N / For free distribution F 1 000 1 000 Dutch Interchurch Aid Sudan 51112 / Port Sudan / For free distribution ( aucune autre inscription n'est admise )